Citation Nr: 1125802	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  11-01 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a small lesion on brain with cerebral atrophy, claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for Barrett's disease, claimed as due to exposure to ionizing radiation.

3.  Entitlement to service connection for seborrheic keratosis of the left shoulder (claimed as soft tissue cancer), claimed as due to exposure to ionizing radiation.

4.  Entitlement to service connection for a stomach disorder, to include nausea and vomiting, claimed as due to exposure to ionizing radiation.

5.  Entitlement to service connection for prostate cancer, status post radical prostatectomy, claimed as due to exposure to ionizing radiation.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his grandson


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from May 1955 to July 1958.

These matters come before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In April 2011, the Veteran testified at a Board hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  

Finally, the Board notes that private treatment records were added to the file in 2011 without a waiver after the issuance of the April 2011 supplemental statement of the case (SSOC) and after the case was certified for appeal.  The Board has reviewed the additional evidence but finds that the records consist of evidence that is duplicative.  Namely, this evidence goes to show that the Veteran has been treated for prostate cancer, which is undisputed and clearly established by the evidence that was already of record; this newly submitted evidence does not in any way address the etiology of the Veteran's prostate cancer.  The Board therefore concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to issue another SSOC.  38 C.F.R. §§ 19.31(b)(1); cf. 38 C.F.R. § 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the April 2011 hearing, and prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issues of entitlement to service connection for a small lesion on brain with cerebral atrophy,
Barrett's disease, seborrheic keratosis of the left shoulder, and a stomach disorder, all claimed as due to in-service exposure to ionizing radiation.

2.  A preponderance of the evidence does not reflect that prostate cancer was manifested during active service, was manifested within the first post-service year, or is otherwise causally related to an established event, injury, or disease during active service, including exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for a small lesion on brain with cerebral atrophy by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for Barrett's disease by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of the appeal of entitlement to service connection for seborrheic keratosis of the left shoulder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

4.  The criteria for withdrawal of the appeal of entitlement to service connection for a stomach disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

5.  Prostate cancer was not incurred in or aggravated by service, and is not presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5103A, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in May 2009.  This pre-adjudication letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  

With respect to the Dingess requirements, in May 2009, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, the RO has obtained service treatment records, service personnel records, private treatment records, and all available VA treatment records.  The Veteran submitted private treatment records as well as written statements discussing his contentions.  Additionally, in April 2011, the Veteran and his family members were provided an opportunity to set forth their contentions during the hearing before the undersigned Acting Veterans Law Judge. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the April 2011 hearing, the undersigned Acting Veterans Law Judge identified the issues on appeal.  Information was also solicited regarding the Veteran's claim for benefits and the need to show evidence of a causal relationship between current, claimed prostate cancer and service.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

A VA medical opinion with respect to the issue on appeal was obtained in May 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for appeals withdrawn on the record at a hearing, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2010).

At his April 2011 hearing before the Board, the Veteran indicated that he wished to withdraw his appeals for entitlement to service connection for a small lesion on brain with cerebral atrophy, Barrett's disease, seborrheic keratosis of the left shoulder, and a stomach disorder.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeals, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  

The Veteran has withdrawn his appeal regarding the issues of entitlement to service connection for a small lesion on brain with cerebral atrophy, Barrett's disease, seborrheic keratosis of the left shoulder, and a stomach disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these four issues.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

Service Connection for Prostate Cancer

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

For certain chronic disorders, such as malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  First, if a veteran exposed to radiation during active service later develops one of the diseases a listed in 38 C.F.R. § 3.309(d), a rebuttable presumption of service connection arises.  38 C.F.R. §§ 3.307, 3.309 (2010).  The diseases listed in 38 C.F.R. 3.309(d) are ones in which the VA Secretary has determined that a positive association with radiation exposure exists.  Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 C.F.R. § 3.309(d)(2) include many types of cancer, but does not include prostate cancer.  38 C.F.R. § 3.309(d) (2010).

Service connection may also be established if a radiation-exposed veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b) or established by competent scientific or medical evidence that the claimed condition is a radiogenic disease), if the VA Undersecretary for Benefits determines that a relationship, in fact, exists between the disease and the veteran's radiation exposure in service.  Prostate cancer is considered to be a "radiogenic disease."  38 C.F.R. § 3.311(b)(2) (2010).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  

38 C.F.R. § 3.311 also provides instruction on the development of claims based on exposure to ionizing radiation, and does not refer to any other types of radiation exposure.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumption period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2) (2010).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2010).

The Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Direct service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994); see also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

The Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

The evidence shows that the Veteran developed prostate cancer, and he believes that his prostate cancer was a direct result of radiation exposure during active military service. 

The Veteran's service treatment records are void of any complaints, treatment, or diagnosis of prostate cancer.  Service personnel records listed his military occupational specialty (MOS) as Message Center Man.

A June 1984 letter from the Department of the Navy - Headquarters of the United States Marine Corps verified the Veteran's participation in Shot HOOD, Operation PLUMBBOB.  Even though there was no record of his radiation dose during that operation, it was indicated that a Department of Defense contractor had examined the radiological facts associated with HOOD, including a process called dose reconstruction.  The Veteran's reconstructed radiation dose was listed as 0.640 rem (gamma) and less than 0.001 rem (neutron).  By comparison, it was noted that the Federal guideline for annual exposure to radiation workers was 5.000 rem (gamma).  

In June 1985, the Defense Nuclear Agency sent the Veteran a copy of a major scientific study that had just been completed by the National Academy of Sciences (NAS) containing information for veterans involved in the atmospheric nuclear testing program.  The study was associated with the record, containing a notation that a National Research Council review of death certificates for a large sample of "atomic veterans" had found no consistent evidence of increased deaths from cancer or other diseases for the veterans overall.  It was further indicated that the study did confirm a slightly increased number of prostate cancers among another group.  The study was noted to include records for more than 46,000 of the 49,000 veterans known to have participated in five test series (including Greenhouse, Upshot-Knothole, Castle, Redwing, and Plumbbob) of atmospheric nuclear explosions carried out between 1951 and 1957.  While the number of excess prostate cancers among participants at the Redwing test series was indicated to be statistically significant, the study noted that prostate cancer has never been demonstrated to be one especially susceptible to induction by radiation.   Moreover, an analysis of the reported radiation doses received by individual participants at Redwing was listed to show no pattern of higher than average radiation exposure among those men who later developed prostate or other genital cancers.

Post-service private treatment records dated in 2005 revealed complaints of nocturia, fatigue, testicular pain, benign prostatic hypertrophy, difficulty emptying the bladder, urinary frequency, prostate nodule, and urinary hesitancy.

In October 2005, the Veteran underwent pelvic lymph node dissection and radical retropubic prostatectomy with no chemotherapy or radiation for localized adenocarcinoma of the prostate.  A November 2006 contrast CT scan of the abdomen and pelvis showed status post prostatectomy with no obvious pelvic recurrence.  Additional private treatment records dated in March 2007 detailed that the Veteran underwent laser incision of a bladder neck contracture.  

In his February 2009 claim, the Veteran asserted that he suffered from prostate cancer due to his exposure as a radiation veteran, indicated that he was involved in Shot Hood, Operation Plumbbob.  

In an April 2009 statement, the Veteran's spouse stated that she felt his exposure to radiation was the main contributing factor to his disabilities and illnesses.  During the same month, the Veteran also detailed his participation in Operation Shot Hood/Plumbbob in July 1955.  He reported that he was in a trench during the blast with no protective gear approximately 2,600 yards from ground zero.  It was indicated that the trenches collapsed on him and that he was transported to ground zero in open trucks within two hours, spending about six hours in the area total. 

The Veteran also submitted a completed Form RRAIS (JF), Radiation Risk Activity Information Sheet, detailing the circumstances of his in-service exposure to radiation.  He reported having no protective gear, being 2 to 2.5 miles from the center of ground zero at the time of the explosion in a trench that caved in, moving to ground zero in an open truck within 1.5 hours, and remaining in the explosion area for 5 to 6 hours initially. 

In an April 2009 letter, Dr. Schueler indicated that the Veteran had a history of prostate cancer. 

In December 2009, the RO requested confirmation of the Veteran's radiation exposure from the Defense Threat Reduction Agency (DTRA). 

In April 2010, DTRA confirmed that the Veteran was involved with Operation PLUMBBOB, conducted at the Nevada Test Site in 1957 when he was 20 years of age.  It was noted that the enclosed scenario provided a description of the Veteran's participation activities based on available military records and his recollections and statements, as DTRA's Nuclear Test Personnel Review (NTPR) Program developed a screening procedure for radiation dose assessments that would allow expedited processing of those cases for which the doses are well below or well above the level likely to result in a successful claim and that worst case upper bounds would be used to provide the veteran maximum benefit of the doubt.  The NTPR Program was noted to have established conservative maximum doses utilizing scientific methods, technical calculations, and actual radiation level measurements from U.S. atmospheric nuclear test detonations.  Doses which the Veteran could have received during his participation in Operation PLUMBBOB were listed as not more than: external gamma dose of 16 rem; external neutron dose of 0.5 rem; internal committed dose to the prostate (alpha) of 0 rem; and internal committed dose to the prostate (beta plus gamma) of 1 rem.  

In April 2010, the Director of Compensation and Pension Service sent a request to the VA Under Secretary for Health to review available records, prepare a dose estimate, and provide a medical opinion as to whether the Veteran's prostate cancer resulted from exposure to radiation in service.  It was noted that the Veteran had a family history of prostate cancer as his brother died from prostate cancer.

In May 2010, VA Under Secretary for Health responded to the Director of Compensation and Pension's request for a medical opinion.  The VA Radiation and Exposures Director acknowledged the DTRA's dose estimates, adding that DTRA has estimated that veterans of atmospheric testing at the Nevada Test Site could have received a dose to the prostate of not more than 19 rem.  It was noted that this estimate was based on worst-case parameters and assumptions, not all of which this Veteran may have encountered.  Using assumptions that a given veteran was 18 years of age at the time of exposure and that the time since exposure to diagnosis of cancer was at least 30 years, the 99th percentile value for a probability of causation of 50% would be 60 rem, well above the dose the Veteran could have received.  In view of the above, the physician's opinion was that it was unlikely the Veteran's adenocarcinoma of the prostate could be attributed to his exposure to ionizing radiation in service.  It is noted that this same doctor did conclude that the Veteran's skin cancer was at least as likely as not to have been caused by the Veteran's exposure to ionizing radiation.  As such, it cannot be said that the VA doctor did not objectively weigh the evidence.  Rather, she found that the Veteran's skin received a significantly higher radiation dosage than did his prostate, which made it more likely that the Veteran would develop skin cancer than prostate cancer.

VA Director of Compensation and Pension Service responded to the RO in May 2010 that based on the medical opinion above as well as a review of the evidence in its entirety there was no reasonable possibility that the Veteran's prostate cancer resulted from radiation exposure in service.

VA treatment records dated from August 2009 to May 2010 showed that the Veteran had a history of prostate cancer with complaints of difficulty voiding as well as current low prostate-specific antigen (PSA) test results.  In a May 2010 VA Ionizing Radiation Exposure Exam note, the Veteran indicated that his brother had died from prostate cancer, discussed his occupational history as a retired operating engineer and welder, and complained of difficulty voiding as well as straining with urination.  The examiner, a VA physician assistant, indicated that the Veteran had prostate cancer, a possible radiogenic-related disease. 

In 2011, the Veteran's representative associated a copy of a full study of the NTPR complied by the Defense Nuclear Agency as Executive Agency for the Department of Defense concerning radiation exposure connected with Shot Hood. 

In a January 2011 letter, Dr. Holst reported that he had treated the Veteran since 2005 for prostate cancer, and he was of the opinion that the Veteran's prostate cancer was as likely as it is not caused by radiation exposure during his military service.

During his April 2011 hearing, the Veteran asserted that his claimed prostate cancer was related to in-service radiation exposure.  He further contended that it was fairly common knowledge that radiation exposure amounts were somewhat estimated results and not necessarily accurate based upon the types of tests that were done at that time.  It was his position that as his prostate cancer was on the recognized list that he be service-connected for it regardless of what the various authorities that VA has turned to for expert information have suggested as far as exposures were concerned.  He discussed his in-service radiation exposure, and denied having had any post-service radiation exposure.

As an initial matter, the Board finds that the Veteran does not qualify for service connection under 38 C.F.R. § 3.309, as prostate cancer is not one of the cancers that is subject to presumptive service connection for radiation-exposed veterans like the Veteran.  38 U.S.C.A. §§ 1112(c) (West 2002); 38 C.F.R. §§ 3.307, 3.309(d) (2010).

However, prostate cancer is considered a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2).  As described above, when a Veteran has a radiogenic disease and alleges radiation exposure, VA is obligated by law to undertake certain procedures to develop a Veteran's claims.  In this case, all of the criteria outlined in 38 C.F.R. § 3.311 for developing claims based for service connection for a radiogenic disease has been accomplished.  The evidence clearly establishes the Veteran's participation in Operation Plumbbob which exposed him to ionizing radiation during service.  The evidence also clearly shows that the Veteran was diagnosed with a radiogenic disease (prostate cancer) in 2005.  The issue then becomes whether the radiation exposure cause the Veteran's prostate cancer.  For the reasons discussed below, the Board concludes that it did not.

The Board recognizes that in his January 2011 statement, Dr. Holst opined that the Veteran's prostate cancer was as likely as it is not caused by radiation exposure during his military service.  However, the probative value of this statement is diminished by the fact that the statement is entirely conclusory and is not supported by any medical rationale.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and unsupported medical opinions carry negligible probative weight).  Therefore, the Board finds that this opinion is not persuasive.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  Dr. Holst did not cite to any medical literature, and he did not reference any knowledge of the Veteran's actual radiation dosage in service. 

Several medical studies are also of record, and the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  However, in the present case, the treatise evidence is not accompanied by the opinion of any medical expert which links the findings of the study with the facts of the Veteran's case, and therefore, the Board concludes that this information is insufficient to establish the required medical nexus between the Veteran's prostate cancer and his radiation exposure.

Here, the Defense Nuclear Agency study findings of record acknowledged that the number of excess prostate cancers among participants at the Redwing test series was indicated to be statistically significant.  However, the study also noted that prostate cancer had never been demonstrated to be one especially susceptible to induction by radiation.  The study further concluded that there was no consistent evidence of increased deaths from cancer or other diseases for the evaluated veterans overall.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Consequently, the Board notes that the evidence discussed above is insufficient to show that the Veteran's prostate cancer was related to his active service. 

By contrast, in the May 2010 VA medical opinion of record, the VA physician clearly indicated that the dosage estimates were too low to support an opinion that the Veteran's prostate cancer was related to assumed ionizing radiation exposure in service.  The opinion made in the May 2010 report was supported by very specific rationale tailored to the Veteran's very own case.  This medical opinion was reached after a review of the entire record, affording the Veteran the maximum benefit of the doubt when assigning the estimated radiation dose for a veteran of atmospheric testing at the Nevada Test Site based on worst case parameters and assumptions (even though she specifically noted that Veteran may not have received such a dose during his service), and utilizing an interactive formula to specifically calculate the likelihood that exposure to ionizing radiation was responsible for the Veteran's diagnosed prostate cancer.  Again, the objective calculations prepared by the VA physician in her May 2010 opinion yielded a clear conclusion that it was less likely than not that the Veteran's prostate cancer was caused by his radiation exposure during military service.

Under these circumstances, the Board concludes that the May 2010 VA physician's findings constitute the most probative (persuasive) evidence on the question of whether the Veteran's claimed prostate cancer was incurred as a result of in-service radiation exposure.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The opinion from Dr. Holst has not been entirely discounted.  It clearly possesses some probative value.  However, the VA physician's opinion is far more persuasive for the reasons set forth above.  The Board cannot emphasize enough that the May 2010 VA opinion is supported by case specific empirical evidence/data supplied by the physician.  Further, referral to an independent expert for reconciliation of the estimated dose is not required as there is no other credible dosage estimate of record.  38 C.F.R. § 3.311(a)(3) (2010).

Finally, the evidence does not support a grant of service connection on a direct basis.  Evidence does not show the presence of prostate cancer during service or within one year following the Veteran's separation from active duty in 1958.  Rather, evidence of record, including private treatment records, documented that the Veteran was first treated for prostate cancer in 2005, nearly 50 years after his separation from active duty.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Significantly, while the Veteran's exposure to ionizing radiation in service has been conceded, as discussed above, the evidence of record taken in its totality does not establish a medical relationship between the Veteran's prostate cancer diagnosed post-service and his in-service exposure.

Evidence of record also includes the Veteran and his spouse's statements and hearing testimony asserting a causal connection between his claimed prostate cancer and service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  The Federal Circuit also recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

However, the Board accords the Veteran's statements and hearing testimony regarding the etiology of his claimed prostate cancer no probative value as he is not competent to opine on such complex medical questions.  The Board does not find the Veteran's statements concerning the etiology of his claimed disorder to be credible, as they are inconsistent with probative and objective medical evidence of record which concluded that his claimed prostate cancer was not a result of events in service.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Here, the Board has determined that the May 2010 opinion of the VA physician is more probative given her reasoning, which is based on her medical training, empirical calculations, and a review of the claims folder.  Thus, the Board attaches greater probative weight to the clinical findings discussed at length above than to the Veteran and his spouse's lay statements.

Although the Board is extremely sympathetic to the Veteran's assertions, fully understands his position, and by no means wishes to minimize the sacrifices he made during his period of service, the claim of entitlement to service connection for prostate cancer must be denied.  For the foregoing reasons, the criteria to establish entitlement to service connection for the claimed prostate cancer has not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

The appeal for entitlement to service connection for a small lesion on brain with cerebral atrophy is dismissed.

The appeal for entitlement to service connection for Barrett's disease is dismissed.

The appeal for entitlement to service connection for seborrheic keratosis of the left shoulder is dismissed.

The appeal for entitlement to service connection for a stomach disorder, to include nausea and vomiting, is dismissed.

Service connection for prostate cancer is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


